ORDER

PER CURIAM:
AND NOW, this 16th day of June, 2000, a Rule having been entered by this Court on May 15, 2000, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Russell F. D’Aiello, Jr., to show cause why he should not be placed on temporary suspension and no response thereto having been filed, it is hereby
ORDERED that the Rule is made absolute; Russell F. D’Aiello, Jr., is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa. R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.